        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 1 of 21




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 FOCUSED IMPRESSIONS, INC. and
 FOCUSED IMPRESSIONS TECHNOLOGY,
 LLC,

        Plaintiffs,                                       Civil Action No. 1:19–CV–11307–ADB
                v.

 THE SOURCING GROUP, LLC,

        Defendant.



 THE SOURCING GROUP, LLC,

        Third-Party-Plaintiff,

                v.

 CRAIG STOCKMAL

        Third-Party-Defendant.



 FOCUSED IMPRESSIONS, INC. and
 FOCUSED IMPRESSIONS TECHNOLOGY,
 LLC,

        Plaintiffs,

                v.

 LYNN SMITH

        Third-Party-Defendant.


 FOCUSED IMPRESSIONS, INC.’S AND FOCUSED IMPRESSIONS TECHNOLOGY,
        LLC’S THIRD-PARTY COMPLAINT AGAINST LYNN SMITH

       Pursuant to Fed. R. Civ. P. 14(b), Plaintiffs Focused Impressions, Inc. (“FII”) and

Focused Impressions Technology, LLC (“FIT”) bring this third-party action for Breach of
          Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 2 of 21



Contract, Breach of the Covenant of Good Faith and Fair Dealing, Tortious Interference,

violation of the Massachusetts Uniform Trade Secrets Act, and violation of the federal Defend

Trade Secrets Act against Lynn Smith (“Smith”), and for their complaint state as follows:

                                            PARTIES

         1.    Focused Impressions, Inc. is a Massachusetts corporation with a principal place of

business at 800 Boylston St., Floor 16, Boston, MA 02199.

         2.    Focused Impressions Technology, LLC is a Massachusetts single member limited

liability company with a principal place of business at 800 Boylston St., Floor 16, Boston, MA

02199.

         3.    Upon information and belief, Lynn Smith is an individual residing at 30 Penni

Lane, North Andover, MA 01845.

                                JURISDICTION AND VENUE

         4.    Subject matter jurisdiction is appropriate pursuant to 28 U.S.C. § 1367(a).

         5.    Personal jurisdiction is appropriate because Smith is a resident of Massachusetts.

         6.    This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391(b).

                                 FACTUAL BACKGROUND

         7.    FII was formed in 2008 in order to perform consulting services in the ecommerce

industry focused in the print, marketing, and related technology space. Beginning in 2015, FII’s

business consisted primarily of managing the relationships between certain clients and Liberty

Mutual Insurance (“Liberty Mutual”) with respect to Liberty Mutual’s paper and envelope

supply needs. In short, FII would fill Liberty Mutual’s paper supply needs by identifying paper

sources and facilitating the delivery of the supplies to Liberty Mutual in a timely and seamless

manner.

         8.    Smith was employed by FII as its Chief Operating Officer (“COO”) from May,



                                                2
         Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 3 of 21



2015 until her separation from FII on November 30, 2017. As the COO, Smith was responsible

for managing the day-to-day relationship between FII and its clients. She was responsible for

providing and overseeing customer service, she ensured that a seamless inventory stream was

maintained for Liberty Mutual, and she managed all significant projects.

       9.      FIT is a software company that was formed in 2014 to create, design, and sell

ecommerce and marketing software.

       10.     Smith was a member/equity holder of FIT from February 3, 2014 through

December 1, 2017. Similar to FII, Smith acted as FIT’s COO, responsible for managing FIT’s

relationships with its software clients and onboarding new clients.

       11.     In or around September of 2017, Smith expressed dissatisfaction with her

continued ownership and involvement in FIT and her employment with FII. Smith proposed that

the company buyout her membership interest in FIT, terminate her employment with FII, and

that she contract with FII to continue providing services to key customers. The parties engaged

in negotiations, and ultimately executed a separation agreement effective December 1, 2017,

attached hereto as Exhibit A (the “Smith Agreement”).

       12.     The Smith Agreement included several components, including a buyout of

Smith’s equity in FIT, a separation of employment from FII, mutual releases of claims, a

confidentiality provision, a non-disparagement provision, and an independent contractor

agreement.

       13.     As a result of an employment termination provision in the Smith Agreement,

Section 1 entitled “Termination of Employment,” Smith’s employment with FII terminated on

November 30, 2017.

       14.     As a result of the equity buyout provision of the Smith Agreement in Section 2

entitled “Membership Interest,” Smith relinquished all membership of and equity in FIT



                                                3
          Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 4 of 21



effective December 1, 2017.

                                       Independent Contractor

         15.    On March 16, 2015, FII and FIT (collectively “FI”) began providing relationship

management services to The Sourcing Group, LLC (“TSG”), a paper sourcing and supply

company, in anticipation of TSG’s sales of paper products to Liberty Mutual. That agreement is

attached as Exhibit B (the “TSG Agreement”).

         16.    Pursuant to the TSG Agreement, FI introduced TSG to Liberty Mutual, facilitated

the execution of a Master Services Agreement between TSG and Liberty Mutual, and assisted

TSG in satisfying Liberty Mutual’s paper supply needs that it had contracted to provide. FI’s

role in the TSG Agreement was described as “the relationship manager between TSG and

LMI.”1

         17.    While Smith was employed by FII, one of her responsibilities was to work on the

TSG account. Smith’s responsibilities on the TSG account included management of Lena

Spiegel, the FII employee responsible for replenishing and facilitating the delivery of the

products Liberty Mutual purchased from TSG, communicating with Liberty Mutual and

attending bi-monthly on-site meetings, resolving quality control issues, and managing the

involvement of Novitex, a third-party that was temporarily involved in the Liberty Mutual paper

supply line.

         18.    When Smith separated from FII in 2017, the parties negotiated the terms of an

independent contractor relationship that would allow Smith to continue receiving compensation

for providing the services to TSG that FI was obligated to provide through the TSG Agreement.

         19.    In negotiating the terms of her separation from FII, Smith argued that her services

to TSG as an employee of FII were “critical,” and that management of the entire TSG / Liberty


1 The TSG Agreement abbreviates Liberty Mutual Insurance to LMI.


                                                     4
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 5 of 21



Mutual relationship “resides with [her]”. She wrote:

       My services are a critical part of the Liberty Mutual team managing the relationship
       at a high level, dealing daily with overall Novitex transition plans, retention
       materials, and resolving issues that occur. Absent my involvement, FI and FIT
       would have no relationship with TSG, and the above-mentioned revenue would
       significantly reduced [sic]. My role has been established since the beginning of the
       contract and continues today. The facts are that the LMI publishing relationship
       management resides with me, and has for several years now. The most important
       factors to deal with right now are relationship continuity and a common transition
       message to LMI.

       20.    Ultimately, the parties memorialized the terms of the independent contractor

relationship in Section 3 of the Smith Agreement, entitled “Smith Engagement.”

       21.    Pursuant to the Smith Engagement, Smith agreed to assume responsibility for FI’s

relationship management obligations to TSG, agreeing expressly to “manage the client

relationships between FI, FIT [and] TSG on the one hand, and Liberty Mutual on the other.”

       22.    In consideration for her services, FII agreed to continue providing Smith with the

same salary she was making as an employee, $20,000 per month, in exchange for her agreement

to manage the relationship between TSG and Liberty Mutual. The salary was adjustable after the

first year of service based on the revenue FII received from TSG.

       23.    On information and belief, Smith thereafter began performing her obligations.

       24.    FII received no material complaints from TSG that the services provided by Smith

were inadequate, and otherwise had no indication that Smith was not adequately performing her

obligations to FII from December 1, 2017 through April 30, 2019.

       25.    As pled in FI’s Amended Complaint against TSG in this lawsuit, the relationship

between FI and TSG began to deteriorate when TSG unilaterally reduced its payments to FI. See

FI’s First Amended Complaint (against TSG), D. 8, p. 18/57, ¶¶ 19–24 (adopted and

incorporated herein by reference pursuant to Fed. R. Civ. P. 10(c)). Pursuant to the TSG

Agreement, TSG was obligated to pay FI 65% of its profit margin on supplies sold to Liberty



                                                5
          Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 6 of 21



Mutual, but on January 30, 2017, TSG unilaterally and without consent reduced FI’s margin to

50%. Over the following months and years, TSG continued to further unilaterally reduce its

payments to FI.

         26.      On March 12, 2019, FI initiated this action against TSG to recover over

$1,300,000 in delinquent payments owed to it under the terms of that Agreement.

         27.      On April 30, 2019, TSG complained to FII for the first time that management of

the Liberty Mutual relationship was inadequate. TSG claimed that

         FI materially breached Paragraph 1 of the [TSG] Agreement by failing to provide
         relationship management services. In fact, TSG was forced to act as the
         relationship manager with FI providing only modest support . . . . In short, FI failed
         to perform the duties it agreed to perform under the Agreement.

         28.      In the same correspondence, TSG purported to terminate the TSG Agreement.

         29.      TSG thereafter filed counterclaims against FI on June 3, 2019, later amending

those claims on July 29, 2019 (“Amended Counterclaims”). In addition, TSG brought claims

styled as third-party claims against FI’s sole member/owner Craig Stockmal (“Stockmal”) on

June 21, 2019, and it amended those claims on August 30, 2019 (“Amended Third Party

Claims”).

         30.      In Count I of its Amended Counterclaims, TSG alleged that FI breached the TSG

Agreement by “failing to act as relationship manager with regards to the [Liberty Mutual]

relationship.” In connection with those responsibilities, TSG alleged that FI “failed to handle all

communications with [Liberty Mutual], fail[ed] to handle inventory management, fail[ed] to

handle stock replenishment, and fail[ed] to handle vendor management, thereby forcing TSG and

its staff to assume responsibility over these functions.” See Amended Counterclaims, Docket

No. 16, ¶ 126.2


2 All paragraphs of TSG’s Amended Counterclaims (docket No. 16) that are related to allegations of breach of
contract by FI are herein adopted and incorporated by reference pursuant to Fed. R. Civ. P. 10(c), including without


                                                         6
          Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 7 of 21



        31.      FI contracted with Smith, with TSG’s knowledge and consent, to act as

relationship manager to TSG with regards to the Liberty Mutual relationship. The TSG

Agreement defines relationship management as providing “the following services: All

communication with [Liberty Mutual], inventory management, stock replenishment, and vendor

management.” By agreeing in the Smith Agreement to act as relationship manager to TSG,

Smith agreed to perform the above functions. According to Smith’s own words prior to signing

the Smith Agreement, “the [Liberty Mutual] publishing relationship management resides with

me, and has for several years now.”

        32.      FI expressly denies any liability to TSG for breach of the TSG Agreement, but to

the extent FI is determined to be liable to TSG for breach of the TSG Agreement by failing to act

as a relationship manager with regards to Liberty Mutual, Smith is responsible, in whole or in

part, for FI’s liability to TSG pursuant to her obligations in the Smith Agreement.

                                            Confidentiality

        33.      Section 4 of the Smith Agreement is entitled “Confidential Information,” and

subpart (a) defines the phrase as “any scientific, technical, trade or business secrets of [FI], and

any scientific, technical, trade or business materials that [FI] treats, or is obligated to treat, as

confidential or proprietary, including, but not limited to, confidential information obtained by or

given to [FII] about or belonging to its suppliers, licensors, licensees, partners, affiliates,

customers, potential customers or others.”

        34.      Section 4(b) requires Smith to “maintain in confidence and not utilize

Confidential Information except in performing services for [FI].”

        35.      During Smith’s employment with FII, she was exposed to confidential

information belonging to FII and its clients, including The Regal Press, Inc. (“Regal”) and


limitation ¶¶ 48–65, 123–127.


                                                    7
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 8 of 21



Wright Business Graphics, LLC (“Wright”). This information included the exact prices that both

Regal and Wright charged to Liberty Mutual for specific products.

       36.    After Smith’s employment with FII ended in 2017 and during her independent

contracting relationship with FII, Smith became employed by TSG. On or around December of

2017, Smith started with TSG as its Chief Marketing Officer, and on information and belief she

continues working for TSG to date.

       37.    During the entire relevant period, FI was providing relationship management

services to TSG, Regal, and Wright in connection with their sales of paper products to Liberty

Mutual. Regal, Wright, and TSG are all competitors, to varying extents.

       38.    In late 2018 and/or early 2019, Smith attempted to persuade Liberty Mutual to

purchase specific envelopes from TSG that she knew, from her confidential access to Regal’s

information, were part of Regal’s contract with Liberty Mutual.

       39.    On information and belief, Smith used confidential information about Regal’s

pricing that she obtained during either her employment or subsequent independent contracting

relationship with FII and attempted to offer TSG’s products and services to Liberty Mutual at

prices lower that what Regal was providing.

       40.    If Smith had been successful in convincing Liberty Mutual to purchase envelopes

from TSG rather than Regal, the move would have negatively impacted FI’s receipt of

commissions pursuant to its contractual relationship with Regal.

       41.    Ultimately, Smith was unsuccessful in moving the business away from Regal.

       42.    Regal discovered Smith’s attempts to undercut its prices using confidential

information on or around early February, 2019. Initially, Regal believed Smith was operating at

FI’s direction, and on February 11, 2019 Regal threatened to hold FI and Stockmal legally

responsible for any harm caused to Regal’s relationship with Liberty Mutual.



                                                8
           Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 9 of 21



       43.     Regal later recognized that Smith (and not FI) was interfering with Regal’s

contracts for TSG’s benefit, and on February 26, 2019 Regal informed Liberty of its discovery.

In response, Liberty Mutual admonished Smith and TSG.

       44.     In mid-2019, Smith again attempted to entice Liberty Mutual to purchases certain

products from TSG rather than its competitors, and she again used confidential information to do

so.

       45.     This time Smith attempted to undercut Wright by offering to sell TSG’s paper

checks to Liberty Mutual at a lower cost than Wright was providing. Smith had access to

confidential information concerning the price of the paper checks and related products Wright

sold to Liberty Mutual during her employment and/or contracting relationship with FII. Smith

used that information in an unlawful attempt to entice Liberty Mutual to do business with TSG

rather than Wright.

       46.     In response, Wright was forced to lower its prices for the products it provided to

Liberty Mutual in order to maintain its business relationship. As a result, FI’s contractual

commissions on Wright’s sales to Liberty Mutual were reduced.

       47.     Liberty Mutual again admonished TSG and its CEO Mr. William Caan to follow

proper and established business protocols and to not circumvent Liberty Mutual’s contract

services or to interfere with its relationships with other parties. Mr. Caan responded by blaming

Smith for the affronting effort, and stated that he had no knowledge of and did not consent to her

actions.

                                     Pretextual Termination

       48.     As described supra ¶¶ 29–30, TSG purported to terminate the TSG Agreement as

a result of FI’s failure to provide relationship management services.

       49.     As a result of TSG’s purported termination of the TSG Agreement, FI was no



                                                 9
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 10 of 21



longer contractually required to pay Smith commissions pursuant to the Smith Agreement.

       50.     Smith herself purported to terminate the Smith Agreement on July 26, 2019,

citing as a basis the loss of the TSG’s Agreement which was based, in whole or in part, on

Smith’s failure to provide relationship management services.

       51.     Thus, Smith relies on her alleged failure to perform relationship management

services for FI as the basis for her termination of the Smith Agreement, which is both circular

and impermissible, and ultimately is ineffectual.

       52.     FI has not presently identified any damages associated with Smith’s improper

termination of her contract, and thus does not bring a claim for breach of contract for that reason,

but Smith’s conduct is consistent with her general bad-faith performance of the Smith

Agreement as described elsewhere in the complaint, and demonstrates her general disregard for

her contractual obligations.

                                         COUNT I
                         (Breach of Contract – “Smith Engagement”)

       53.     FI repeats and incorporates by reference the allegations in Paragraphs 1 through

52 herein.

       54.     As set forth above, FI and Smith entered into an agreement for services effective

December 1, 2017, defined as the “Smith Agreement,” and attached as Exhibit A.

       55.     Pursuant to the Smith Agreement, under the header Smith Engagement, Smith

was obligated to perform relationship management services in connection with TSG’s

relationship to Liberty Mutual. In consideration for her services, Smith was paid compensation

as defined by the Agreement.

       56.      In executing the Smith Agreement and agreeing to the Smith Engagement, FI

subcontracted out to Smith its obligations to TSG under the TSG Agreement with TSG’s

permission.


                                                10
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 11 of 21



        57.     Indeed, Smith was at all relevant times an officer of TSG while simultaneously

contracting with FI to perform the Smith Engagement obligations.

        58.     On April 30, 2019, TSG purported to notify FI that it was in breach of its

relationship management obligations—the same obligations that were Smith’s responsibilities

pursuant to the Smith Agreement.

        59.     TSG thereafter brought claims for breach of contract against FI.

        60.     FI fully and expressly disputes these allegations, and believes that TSG is

bringing these claims as a pretext for its failure to pay FI an outstanding balance that exceeds

$1,300,000, which it owes pursuant to the TSG Agreement.

        61.     Nevertheless, if it is determined by final judgment that FI breached its

relationship management obligations to TSG, then Smith is responsible for breach of her

obligations to FI for any failures that occurred during the tenure of the Smith Agreement.

        62.     As a result of Smith’s breach of contract, if so proven by TSG, FI has suffered

and will suffer damages including legal fees, interest, and costs to be proven at trial.

                                      COUNT II
                        (Common Law Implied Contractual Indemnity)

        63.     FI repeats and incorporates by reference the allegations in Paragraphs 1 through

62 herein.

        64.     The Smith Agreement implies a right of indemnity to FI for Smith’s failure to

perform her contractual obligations.

        65.     If it is established that FI owes TSG damages for breach of contract, then such

damages were caused by Smith’s breach of the Agreement.

        66.     In the event FI is found liable to TSG for breach of contract, such liability being

expressly denied, then FI’s liability, if any, is the result, in whole or in part, of Smith’s breach of

contract to FI; therefore, FI is entitled to implied contractual indemnification from Smith.


                                                  11
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 12 of 21



                                         COUNT III
                       (Breach of Contract – “Confidential Information”)

        67.     FI repeats and incorporates by reference the allegations in Paragraphs 1 through

66 herein.

        68.     As set forth above, FI and Smith entered into an agreement for services effective

December 1, 2017, defined as the “Smith Agreement.”

        69.     Pursuant to the Smith Agreement, under the header Confidential Information,

Smith was required to “maintain in confidence and not utilize Confidential Information except in

performing services for [FI].”

        70.     “Confidential Information” is defined by the Smith Agreement to include

information “belonging to [FII’s] suppliers, licensors, licensees, partners, affiliates, customers,

potential customers or others.”

        71.     After Smith’s employment with FII ended in 2017, Smith used her knowledge of

Wright’s pricing information in order to offer prices for TSG products that she knew would

undercut the prices Wright charged to Liberty Mutual.

        72.     Smith’s effort was intended to convince Liberty Mutual to move its business from

Wright to TSG.

        73.     Smith’s actions forced Wright to reduce its prices, thereby reducing its revenue

from its relationship with Liberty Mutual, which ultimately reduced the payments Wright makes

FI pursuant to the relationship management services FI provides for Wright.

        74.     As a result of Smith’s breach of contract, FI has suffered and will suffer damages

including legal fees, interest, and costs to be proven at trial.

                                        COUNT IV
                 (Breach of Implied Covenant of Good Faith and Fair Dealing)

        75.     FI repeats and incorporates by reference the allegations in Paragraphs 1 through



                                                   12
         Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 13 of 21



74 herein.

        76.     The Smith Agreement was at all relevant times a valid, binding, and enforceable

contract.

        77.     The implied covenant of good faith requires that neither party to a contract do

anything that will have the effect of destroying or injuring the right of the other party to receive

the fruits of the contract.

        78.     Smith breached the implied covenant of good faith and fair dealing by accepting

payment from FI to perform relationship management services, and then using her position and

the confidential information she gained from that relationship to undercut FI’s clients and to

undermine FI’s business relationships.

        79.     Smith’s actions were for her own personal gain, or for the gain of her employer

TSG, to the detriment of FI.

        80.     As a result of the Smith’s actions, FI has suffered and continues to suffer damages

including attorneys’ fees, interest, and costs.

                                          COUNT V
                (Tortious Interference with Contractual Relationship - Wright)

        81.     FI repeats and incorporates by reference the allegations in Paragraphs 1 through

80 herein.

        82.     At all relevant times, FI had a contractual relationship with Wright whereby it was

entitled to compensation based on Wright’s sales to Liberty Mutual.

        83.     Smith was aware of FI’s agreement with Wright through her employment and

independent contracting relationship with FI, which included, in part, servicing the day-to-day

obligations that FI owed to Wright pursuant to the parties’ contractual relationship.

        84.     Smith interfered with the Wright Agreement by using Trade Secret Information to

induce Liberty Mutual to stop purchasing products and services from Wright. Her interference


                                                  13
           Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 14 of 21



ultimately resulted in a reduction of the commissions earned by FI.

           85.   Smith’s interference was intentional in that she sought to provide an economic

benefit to herself and/or to TSG, a competitor of Wright to which she was employed as an

officer.

           86.   Smith’s interference was wrongful because it was done through the use of

confidential Trade Secret Information, the unauthorized use of which was prohibited by the

Smith Agreement, the Massachusetts Uniform Trade Secrets Act, and the federal Defend Trade

Secrets Act.

           87.   Smith’s interference forced Wright to reduce the cost of its goods and services to

Liberty Mutual, which resulted in reduced commissions payments made by Wright to FI. The

harm is irreparable and ongoing.

                                         COUNT VI
                       (Misappropriation of Trade Secrets in Violation of
             the Massachusetts Uniform Trade Secrets Act, Gen. L. c. 93 §§ 42 et seq.)

           88.   FI repeats and incorporates by reference the allegations in Paragraphs 1 through

87 herein.

           89.   FI created and maintained trade secret information within the meaning of the

Massachusetts Uniform Trade Secrets Act; specifically, the prices at which Regal and Wright

sold their products to Liberty Mutual (the “Trade Secret Information”). This pricing information

was negotiated and set by and between either Wright or Regal, FI, and Liberty Mutual.

           90.   The Trade Secret Information derives economic value, both actual and potential,

from neither being known nor ascertainable through proper means by the public. The secrecy of

this information gives Regal and Wright, and by association FI, an economic advantage over

their competitors, and if the information were known to the public or others, those persons could

use the information to obtain economic advantage to the disadvantage of Regal, Wright, and/or



                                                 14
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 15 of 21



FI.

        91.    For example, if a competitor knew the exact price for which Regal or Wright sold

each individual product to Liberty Mutual, the competitor could offer its products at a lower

price to the degree necessary for Liberty Mutual to determine that a change in supplier was in

Liberty Mutual’s financial interests.

        92.    FI’s contracts with Regal and Wright entitle FI to commissions from the profit

margins generated from those companies’ sales to Liberty Mutual. If Liberty Mutual

discontinued purchases from Regal and/or Wright, or if those companies were forced to lower

their prices in order to continue providing goods and services to Liberty Mutual, FI’s

commissions would be negatively affected.

        93.    The contractual agreement between Wright and Liberty Mutual and between

Regal and Liberty Mutual specifies the purchase price for each of the products those companies

sell to Liberty Mutual. Pursuant to the terms of those contracts, the purchase price shall be

maintained strictly confidential, meaning the information is not generally available to the public.

FI became privy to Wright’s and Regal’s pricing information as part of the relationship

management services it provides to those companies pursuant to contractual arrangements with

them.

        94.    FI has taken reasonable steps to maintain the secrecy of the Trade Secret

Information. All of its employees are required to execute standard non-disclosure agreements

(“NDA”) that prohibit the disclosure of confidential information, defined to include the Trade

Secret Information, and require return of confidential information if the employment relationship

ends. Smith is the only FI employee to ever refuse to sign its NDA, and her employment with FI

ended shortly thereafter. FI’s electronic data, including the Trade Secret Information, is

protected behind secure firewall cybersecurity applications. FI limited employee access to



                                                15
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 16 of 21



sensitive information, including the Trade Secret Information, which only four FI employees

(including Smith) had access to. Access to company workspaces are limited and decentralized,

as most employees connect through virtual portals. Employee workstations are required to be

password protected, and access to email accounts and all systems that would contain confidential

information, including the Trade Secret Information, are password protected and subject to the

protections of the aforementioned firewall.

       95.     The Smith Agreement specifically required Smith to “maintain in confidence and

not utilize” any confidential information she was privy to from FI’s “suppliers, licensors,

licensees, partners, affiliates, customers, potential customers, or others.” This provision

encapsulated the Trade Secret Information that Smith used in her effort to win Wright and

Regal’s business from Liberty Mutual for TSG.

       96.     The requirement in the Smith Agreement to maintain the confidentiality of FI’s

suppliers etc. was intended to protect the financial interests of companies for which FI performed

services, as well as FI’s own financial interests, as the information could have adverse

consequences for FI if used improperly.

       97.     Smith misappropriated FI’s, Wright’s, and Regal’s Trade Secret Information

when she used her knowledge of that Information to offer prices for TSG products, a competitor

of both Wright and Regal, at an amount that she knew would undercut the prices that those

companies charged to Liberty Mutual.

       98.     FI would never voluntarily permit the unprotected release of the Trade Secret

Information to the public, including its competitors or the competitors of its customers. FI

neither authorized nor consented to Smith’s unlawful use of the Trade Secret Information.

       99.     Smith’s misappropriation was willful as it was intended to secure an economic

advantage for her, for her employer TSG, or for both. In addition, to the extent her



                                                 16
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 17 of 21



misappropriation was intended to cause economic harm to FI, it was willful. Further, her refusal

to sign an NDA prior to her separation from FI is evidence of an intent, at least at that moment,

to misuse FI’s confidential information.

       100.    Smith had knowledge and was aware that the Trade Secret Information was

confidential at minimum by virtue of executing the Smith Agreement, which contains the

Confidential Information provision.

       101.    Smith’s misappropriation of Wright’s Trade Secret Information, by using that

information to undercut Wright’s prices and business, caused actual economic harm to FI in the

form of reduced commissions’ payments from Wright.

       102.    To the extent Smith was compensated or received a pecuniary or economic

benefit from TSG or any other entity or person for her misuse of the Trade Secret Information,

that compensation constitutes unjust enrichment.

       103.    As a result of Smith’s violation of the statute, FI is entitled to recover its actual

harm from reduced commissions, any unjust enrichment acquired by Smith, reasonable royalty

damages if applicable, FI’s costs and attorney’s fees, and exemplary damages of the highest

available amount.

                                         COUNT VII
                       (Misappropriation of Trade Secrets in Violation of
                    the Defend Trade Secrets Act, 18 U.S.C. §§ 1831 et seq.)

       104.    FI repeats and incorporates by reference the allegations in Paragraphs 1 through

103 herein.

       105.    FI created and maintained trade secret information within the meaning of the

Defend Trade Secrets Act; specifically, the prices at which Regal and Wright sold their products

to Liberty Mutual (the “Trade Secret Information”). This pricing information was negotiated and

set by and between either Wright or Regal, FI, and Liberty Mutual.



                                                 17
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 18 of 21



        106.   The Trade Secret Information derives economic value, both actual and potential,

from neither being known nor ascertainable through proper means by the public. The secrecy of

this information gives Regal and Wright, and by association FI, an economic advantage over

their competitors, and if the information were known to the public or others, those persons could

use the information to obtain economic advantage to the disadvantage of Regal, Wright, and/or

FI.

        107.   For example, if a competitor knew the exact price for which Regal or Wright sold

each individual product to Liberty Mutual, the competitor could offer its products at a lower

price to the degree necessary for Liberty Mutual to determine that a change in supplier was in

Liberty Mutual’s financial interests.

        108.   FI’s contracts with Regal and Wright entitle FI to commissions from the profit

margins generated from those companies’ sales to Liberty Mutual. If Liberty Mutual

discontinued purchases from Regal and/or Wright, or if those companies were forced to lower

their prices in order to continue providing goods and services to Liberty Mutual, FI’s

commissions would be negatively affected.

        109.   The contractual agreement between Wright and Liberty Mutual and between

Regal and Liberty Mutual specifies the purchase price for each of the products those companies

sell to Liberty Mutual. Pursuant to the terms of those contracts, the purchase price shall be

maintained strictly confidential, meaning the information is not generally available to the public.

FI became privy to Wright’s and Regal’s pricing information as part of the relationship

management services it provides to those companies pursuant to contractual arrangements with

them.

        110.   FI has taken reasonable steps to maintain the secrecy of the Trade Secret

Information. All of its employees are required to execute standard non-disclosure agreements



                                                18
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 19 of 21



(“NDA”) that prohibit the disclosure of confidential information, defined to include the Trade

Secret Information, and require return of confidential information if the employment relationship

ends. Smith is the only FI employee to ever refuse to sign its NDA, and her employment with FI

ended shortly thereafter. FI’s electronic data, including the Trade Secret Information, is

protected behind secure firewall cybersecurity applications. FI limited employee access to

sensitive information, including the Trade Secret Information, which only four FI employees

(including Smith) had access to. Access to company workspaces are limited and decentralized,

as most employees connect through virtual portals. Employee workstations are required to be

password protected, and access to email accounts and all systems that would contain confidential

information, including the Trade Secret Information, are password protected and subject to the

protections of the aforementioned firewall.

       111.    The Smith Agreement specifically required Smith to “maintain in confidence and

not utilize” any confidential information she was privy to from FI’s “suppliers, licensors,

licensees, partners, affiliates, customers, potential customers, or others.” This provision

encapsulated the Trade Secret Information that Smith used in her effort to win Wright and

Regal’s business from Liberty Mutual for TSG.

       112.    The requirement in the Smith Agreement to maintain the confidentiality of FI’s

suppliers etc. was intended to protect the financial interests of companies for which FI performed

services, as well as FI’s own financial interests, as the information could have adverse

consequences for FI if used improperly.

       113.    Smith misappropriated FI’s, Wright’s, and Regal’s Trade Secret Information

when she used her knowledge of that Information to offer prices for TSG products, a competitor

of both Wright and Regal, at an amount that she knew would undercut the prices that those

companies charged to Liberty Mutual.



                                                 19
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 20 of 21



       114.    FI would never voluntarily permit the unprotected release of the Trade Secret

Information to the public, including its competitors or the competitors of its customers. FI

neither authorized nor consented to Smith’s unlawful use of the Trade Secret Information.

       115.    Smith’s misappropriation was willful as it was intended to secure an economic

advantage for her, for TSG, or for both. In addition, to the extent her misappropriation was

intended to cause economic harm to FI, it was willful. Further, her refusal to sign an NDA prior

to her separation from FI is evidence of an intent to misuse FI’s confidential information.

       116.    Smith had knowledge and was aware that the Trade Secret Information was

confidential at minimum by virtue of executing the Smith Agreement, which contains the

Confidential Information provision.

       117.    Smith’s misappropriation of the Wright’s Trade Secret Information, by using that

information to undercut Wright’s prices and business, caused actual economic harm to FI in the

form of reduced commissions’ payments from Wright.

       118.    To the extent Smith was compensated or received a pecuniary or economic

benefit from TSG or any other entity or person for her misuse of the Trade Secret Information,

that compensation constitutes unjust enrichment.

       119.    As a result of Smith’s violation of the statute, FI is entitled to recover its actual

harm from reduced commissions, any unjust enrichment acquired by Smith, reasonable royalty

damages if applicable, FI’s costs and attorney’s fees, and exemplary damages of the highest

available amount.

       WHEREFORE, plaintiffs Focused Impressions, Inc. and Focused Impressions

Technology, LLC respectfully request that this Court:

       a.      Enter judgment on all counts in plaintiffs’ favor;

       b.      Award the plaintiffs damages for the harms caused by Smith;



                                                 20
        Case 1:19-cv-11307-ADB Document 38 Filed 10/30/19 Page 21 of 21



       c.     Allow damages for FI’s actual loss from misappropriation of its trade secrets, or
              award FI the value of Smith’s unjust enrichment, or award FI a reasonable royalty
              for Smith’s unauthorized disclosure of its Trade Secret Information;

       d.     Award plaintiffs attorneys’ fees and costs for prosecuting this action;

       e.     Award exemplary damages pursuant to G. L. c. 93 §§ 42 et seq. and 18 U.S.C. §§
              1831 et seq.;

       f.     Award such other relief as this Court finds appropriate.
                                        JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all claims so triable.


                                                  PLAINTIFFS FOCUSED IMPRESSIONS, INC.
                                                  AND FOCUSED IMPRESSIONS
                                                  TECHNOLOGY, LLC

                                                  By their attorneys,


                                                  /s/ Kevin T. Peters
                                                  Kevin T. Peters, BBO #550522
                                                  kevin.peters@gesmer.com
                                                  Jason E. Armiger, BBO #685862
                                                  jason.armiger@gesmer.com
                                                  Gesmer Updegrove LLP
                                                  40 Broad Street Boston, MA 02109
October 30, 2019                                  Telephone: (617) 350-6800


                                  CERTIFICATE OF SERVICE
       I hereby certify that a true copy of the above document was served upon counsel of
record by Electronic Court Filing on October 30, 2019. Lynn Smith will be served process
pursuant to the applicable rules of federal procedure.
                                                      /s/ Kevin T. Peters
                                                      Kevin T. Peters




                                                21
